UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-1374



SAMMY GABRIEL,

                 Petitioner,

           v.


MICHAEL B. MUKASEY, Attorney General,

                 Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   March 19, 2008                     Decided:   August 14, 2008


Before MICHAEL and GREGORY, Circuit Judges, and Jane R. ROTH,
Senior Circuit Judge of the United States Court of Appeals for the
Third Circuit, sitting by designation.


Petition denied by unpublished opinion. Senior Judge Roth wrote
the opinion, in which Judge Michael and Judge Gregory joined.


ARGUED: Lawrence George Spivak, New York, New York, for Petitioner.
Jem Colleen Sponzo, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent. ON BRIEF:
Jeffrey S. Bucholtz, Acting Assistant Attorney General, Civil
Division, M. Jocelyn Lopez Wright, Assistant Director, Office of
Immigration Litigation, Shabana Stationwala, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
ROTH, Senior Circuit Judge:
     Sammy Gabriel, a native and citizen of Indonesia, petitions

this court for review of the denial of his applications for

withholding of removal and relief under the Convention Against

Torture.*     For the reasons that follow, we deny the petition for

review.



                                      I.

     Gabriel was born in Indonesia in 1961.              He arrived in the

United States on November 29, 2000, with authorization to stay

until December 21, 2000. Gabriel remained in the United States and

applied for asylum and withholding of removal on April 14, 2003.

     In     the   declaration    accompanying   his   application,   Gabriel

stated that he fears persecution in Indonesia on account of his

Christian     religion.     He    declared   that   in   November   1998,   he

witnessed a mob of Muslims vandalizing and burning a Christian

church.     Gabriel explained that, as a freelance photographer, he

took photographs of the event, but while inside the church he was

beaten and forced to give film from his camera to the rioters.




     *
      Gabriel also sought asylum, but the Immigration Judge denied
his application as time-barred under 8 U.S.C. §§ 1158(a)(2)(B) and
(a)(2)(D). Because Gabriel did not challenge application of the
time bar on appeal, the Board of Immigration Appeals ruled that he
had waived consideration of his asylum claim. Gabriel concedes in
his brief that we cannot review the determination of his asylum
claim.

                                       2
Gabriel then left the church and took more pictures, including one

of a man wearing a red hat, who had attacked him earlier.

     Gabriel   also   stated   that       in   December    1998   he   received

threatening    telephone   calls   warning       him   not   to   publish   the

photographs.    He reported the calls to the police, who said they

would investigate.    In January 1999, Gabriel’s dog was poisoned,

and he received a letter warning him not to do anything if he did

not want to die like his dog.             Gabriel believed he was being

threatened because he had taken the photographs of the church

burning.   In January 2000, Gabriel and his nephew were physically

attacked while walking down a Jakarta street.                 The nephew was

hospitalized and his eye permanently damaged. Gabriel reported the

incident to the police.     Gabriel believed this incident was also

the result of his having taken the photographs.               Gabriel stated

that he continued to receive threatening calls, even after he

moved, until he left for the United States.               Gabriel stated that

his wife and children remained in Indonesia and continued to

receive calls, threatening that his daughter would be kidnaped if

Gabriel published the photographs.

     On May 28, 2003, the Department of Homeland Security issued

Gabriel a Notice to Appear, charging him with removability for

having remained in the United States beyond the authorized time

period. Gabriel conceded removability and presented his claims for




                                      3
asylum,     withholding   of   removal,   and   withholding   under   the

Convention Against Torture.

     In support of his claims, Gabriel submitted, among other

exhibits, a number of photographs that he claimed to have taken of

the violence at the church and various articles related to the

treatment of Christians in Indonesia.       The Department of Homeland

Security submitted the 2002 and 2003 Department of State Country

Reports on Human Rights Practices for Indonesia.

     A merits hearing was conducted before an Immigration Judge on

September 9, 2004.    At the hearing, the IJ questioned how Gabriel

had the photographs that he had submitted, given his claim that the

rioters at the church had taken his film, as well as why Gabriel

had not given the photographs to the police.          Gabriel testified

that he still had film after he left the church, so he kept taking

pictures.     He testified further that he made five copies of the

photographs.    He said that he gave a copy to the chief journalist

and to his younger brother, a church member.       He testified that he

had not given a copy to the police because the police were also

Muslim and could destroy the evidence.      When the Immigration Judge

asked why Gabriel had not included the details about the copies of

the photographs in his declaration, Gabriel said that he could not

trust the police.




                                    4
     The Immigration Judge also asked Gabriel why he had waited to

apply for asylum, given that his family remained in Indonesia.

Gabriel testified that he thought that his employer could sponsor

him and then his family.         He also said that he did not know about

asylum until after his green card application was denied.

     Gabriel also offered the testimony of an expert on conditions

in Indonesia, Andrew Stube.        Stube testified about church burnings

and violence and discrimination against Christians.                 He testified

that, while the Government of Indonesia was trying to address

religious tension, it was still unsafe to be a Christian in

Indonesia.

     The IJ denied Gabriel’s application on December 19, 2005. The

IJ determined that Gabriel’s asylum claim was untimely.                    With

respect to Gabriel’s withholding claims, the IJ concluded that

Gabriel was only partially credible, in particular that Gabriel’s

testimony    as   to   past    persecution   was   not   credible.       The   IJ

concluded that Gabriel had likewise failed to show a well-founded

fear of future persecution because Gabriel had offered no credible

evidence that he would be singled out for persecution should he

return to Indonesia and because there were areas in Indonesia where

he could relocate.       The IJ determined that Gabriel’s Convention

Against     Torture    claim    similarly    failed,     as   the    Indonesian

Government was reportedly trying to prevent religious violence and




                                       5
Gabriel himself had testified as to benefitting from governmental

protection.

     On appeal, the Board of Immigration Appeals found that the

Immigration Judge’s adverse credibility finding was not clearly

erroneous.      The BIA determined that (1) Gabriel failed to explain

how he had copies of the photographs apparently taken prior to his

entry into the church, given that he claimed that his film had

later been taken; (2) Gabriel failed to explain why he filed

reports of later attacks with the police but did not trust them for

purposes   of    giving   them    copies   of   the   photographs;     and    (3)

Gabriel’s testimony regarding the delay in filing for asylum was

implausible, given that his family supposedly faced continued

threats    in   Indonesia   and    that    he   had   contact   with   both    an

Indonesian Christian congregation and immigration counsel, who

would have told him about the availability of asylum.                  The BIA

concluded that, based on his lack of credibility, Gabriel had

failed to establish either past persecution or a well-founded fear

of future persecution.

     The BIA also determined that Gabriel had failed to show that

he would more likely than not be tortured if he returned to

Indonesia.      The BIA noted that Gabriel himself had sought the

Government of Indonesia’s protection, that State Department reports

indicate that the Indonesian Government had actively tried to

prevent religious violence, and that there are sizeable areas


                                      6
within Indonesia where Christians are the majority and where

Gabriel could relocate.

         Gabriel filed this timely petition for review.



                                       II.

         To be eligible for withholding of removal, an applicant must

generally prove that his “life or freedom would be threatened . .

. on account of race, religion, nationality, membership in a

particular     social   group,   or    political    opinion.”        8   C.F.R.    §

1208.16(b).     An applicant can establish a presumption that he will

face a future threat if he suffered persecution in the past.                     Id.

at   §    1208.16(b)(1).      This    presumption    may    be    rebutted   if    a

preponderance of the evidence establishes that country conditions

have changed or that the applicant could avoid the threat by

relocating     to   another   part    of    the   country   and    it    would    be

reasonable to expect him to do so.           Id.

         Alternatively, an applicant can establish that he will “more

likely than not” face future persecution on account of one of the

enumerated grounds. Id. at § 1208.16(b)(2). An applicant need not

show that he would be individually targeted for persecution if he

shows that there is “a pattern or practice in the country of

proposed removal of persecution of a group of persons similarly

situated to the applicant . . . .”                Id. at § 1208.16(b)(2)(I).

However, an applicant cannot establish the requisite likelihood of


                                        7
future persecution if he could reasonably relocate to avoid future

threats.     8 C.F.R. §§ 1208.16(b)(2), 1208.16(b)(3).

        To obtain protection under the Convention Against Torture, an

applicant must show that it is “more likely than not that he or she

would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2).         Torture is defined as “any act by which

severe pain or suffering . . . inflicted by or at the instigation

of or with the consent or acquiescence of a public official or

other     person   acting   in    an   official    capacity.”      Id.   at    §

1208.18(a)(1).       All    relevant    evidence   must   be    considered    in

assessing the probability that the applicant would be tortured,

including past torture inflicted upon the applicant as well as the

ability to relocate.        Id.   at § 1208.16(c)(3).



                                       III.

        We review the denial of a request for withholding of removal

and relief under the Convention Against Torture for substantial

evidence.     Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(withholding of removal); Dankam v. Gonzales, 495 F.3d 113, 124

(4th Cir. 2007) (Convention Against Torture).

        The substantial evidence standard is a deferential one.              The

BIA’s findings of fact “‘are conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.’”

Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004) (quoting 8


                                        8
U.S.C. § 1252(b)(4)(B)).       Even “[t]he possibility of drawing two

inconsistent conclusions from the evidence does not prevent an

administrative agency’s finding from being supported by substantial

evidence.”     Gonahasa v. INS, 181 F.3d 538, 541 (4th Cir. 1999)

(internal quotations omitted).

     Administrative credibility findings are also reviewed for

substantial evidence.      Dankam, 495 F.3d at 120. “An immigration

judge who rejects an applicant’s testimony on credibility grounds

is obliged to offer specific, cogent reason[s] for doing so.”           Id.

at 120-21 (internal quotations omitted). “Inconsistent statements,

contradictory evidence, and inherently implausible testimony” are

examples of “specific, cogent reasons” for an adverse credibility

finding.     Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir. 2006)

(internal quotations omitted).

     Under this standard, the BIA’s adverse credibility finding was

supported by substantial evidence.        Gabriel claimed that he was

persecuted in part because he had taken photographs of Muslims

destroying     a   Christian    church.       The   BIA   noted    various

inconsistencies in the evidence that Gabriel submitted with respect

to   that    incident.     First,   Gabriel   testified   that    he   took

photographs, then entered the church, where the perpetrators of the

violence took his film, and later left the church and continued to

take photographs.        However, the photographs that he submitted

appear to include pictures taken before Gabriel entered the church.


                                     9
Gabriel did not explain this discrepancy other than to note that he

had other film, and the BIA was free to reject this explanation.

     Moreover, as the BIA explained, Gabriel’s claim that he did

not trust the police sufficiently to give them one of the five

copies   of   the    photographs    of    the   attack   on   the    church   is

inconsistent with his testimony that he subsequently reported other

incidents (including telephone calls making threats about the

photographs).

     Finally, the BIA rejected Gabriel’s explanation of why he had

waited   so   long   to   apply   for    asylum.     Contrary   to   Gabriel’s

assertion, this finding of implausibility is relevant to his

persecution claim in light of his statement that his family had

been threatened and continued receiving threats even after he left

them behind in Indonesia.

     On these facts, we cannot say that any reasonable adjudicator

would be compelled to conclude that Gabriel’s testimony on each of

these points was consistent, plausible, and credible.                There was

substantial evidence to support the BIA’s adverse credibility

determination.

     Substantial      evidence    also    supports   a   determination    that

Gabriel failed to establish that he would more likely than not be

persecuted should he return to Indonesia.             Having been found not

credible regarding the specific acts of past persecution that he

claims he suffered, Gabriel asserts that the BIA did not analyze


                                        10
whether    there      is    a    pattern     and    practice     of    persecution        of

Christians in Indonesia.               However, while the BIA did not analyze

the   pattern    or    practice         issue     specifically        with    respect    to

withholding      of    removal,        it   discussed     both    the    treatment       of

Christians      within      Indonesia        as    well   as   the     possibility       of

relocation with respect to Gabriel’s Convention Against Torture

claims.

      The record in this case does not compel us to conclude that

Gabriel would more likely than not be persecuted upon return to

Indonesia.      While Christians in Indonesia appear to continue to

face hardship, recent country reports indicate that the pattern or

practice with respect to the treatment of Christians in Indonesia

has significantly improved.                 The State Department’s 2003 Country

Report    on   Human       Rights      Practices    and   International         Religious

Freedom Report indicate that the Indonesian government generally

respected the constitutional right to worship according to one’s

own   belief,    brokered         peace     agreements    between       Christians       and

Muslims, and made some progress in pursuing individuals who carried

out attacks purportedly based on religion.                     The State Department

reports   also     state        that   interreligious      violence          decreased   in

certain provinces.

      We have previously held with respect to asylum claims that

“[a] State Department report on country conditions is highly

probative evidence in a well-founded fear case,” such that “[i]n


                                             11
most   cases,”   a   State    Department     report   provides      substantial

evidence supporting the BIA’s determination. Gonahasa, 181 F.3d at

542.   The State Department reports in this case suggest that there

is not a pattern or practice of persecution of Christians in

Indonesia   such     that    Gabriel   would   more   likely     than   not   be

persecuted there, and they support the BIA’s determination that

Gabriel could safely relocate within Indonesia.                  This finding

defeats   both   Gabriel’s     withholding     of   removal   and   Convention

Against Torture claims.



                                       IV.

       For the foregoing reasons, the petition for review is

                                                                        DENIED.




                                       12